Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 10, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147019 & (14)                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  BEVERLY OLNEY,                                                                                                      Justices
           Plaintiff-Appellee,
  v                                                                 SC: 147019
                                                                    COA: 312255
                                                                    Ingham CC: 2011-000812-NO
  OAKLAND PEBBLE CREEK HOUSING
  ASSOCIATES,
           Defendant,
  and
  MURRAY MANAGEMENT, INC.,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 11, 2013 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted. We
  further ORDER that trial court proceedings are stayed pending the completion of this
  appeal. On motion of a party or on its own motion, the Court of Appeals may modify, set
  aside, or place conditions on the stay if it appears that the appeal is not being vigorously
  prosecuted or if other appropriate grounds appear.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 10, 2013                        _________________________________________
         s0507                                                                 Clerk